 AMERICAN PETROFINA COMPANY OF TEXASAmerican Petrofina Company of Texas and Oil,Chemical and Atomic Workers InternationalUnion, AFL-CIO. Case 16-CA-8111January 9, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDALEOn August 20, 1979, Administrative Law JudgeWilliam J. Pannier III issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Counselfiled limited cross-exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Acts, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, Ameri-can Petrofina Company of Texas, Dallas, Texas, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:1. Substitute the following for paragraphs l(b) andI(c):"(b) Denying wage increases to employees, refusingto transfer employees to available positions in otherdepartments, or discharging or otherwise discriminat-ing against employees with regard to hire or tenure ofemployment or any term or condition of employmentfor engaging in activities on behalf of a labor organiza-tion or for engaging in activity protected by Section 7of the Act."(c) In any like or related manner interfering with,restraining, or coercing employes in the exercise of therights guaranteed them by Section 7 of the Act."2. Substitute the following for paragraph 2(a):"(a) Offer Joseph Rio immediate and full reinstate-ment to his former position of employment, dismiss-ing, if necessary, anyone who may have been hired orassigned to perform the work that he had beenperforming prior to September 15, 1978, or, if his247 NLRB No. 15former position no longer exists, to a substantiallyequivalent position, without prejudice to his seniorityor other rights and privileges; grant him the $47-per-month wage increase that was denied him at thebeginning of the third calendar quarter of 1978; affordhim the opportunity to transfer to an availableposition in another department for which he isqualified should he so desire at the time he isreinstated; and make him whole for any loss of pay hemay have suffered as a result of the discrimination,with interest, in the manner set forth in the sectionentitled 'The Remedy."'3. Substitute the attached notice for that of theAdministrative Law Judge.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. t is the Board's established policy not to overrulean administrative law judge's resolutions with respect to credibility unless theclear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products, Inc.. 91 NLRB 544(1950). enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings. we also find no evidence tosupport Respondent's allegation that the Administrative Law Judge wasprejudiced against Respondent.: We find that the broad cease-and-desist order recommended by theAdministrative Law Judge is not warranted in this case, and that a narroworder is sufficient to remedy the violations found. See Hickmott Foods, Inc..242 NLRB 1357 (1979).The Administrative Law Judge's affirmative order and notice properlyincluded a requirement that Respondent offer Joseph Rio. the discriminatee,the opportunity to transfer to a position in another department for which he isqualified should he so desire at the time he is reinstated. However, as Rio isentitled to transfer only to those positions in other departments that areavailable, we shall modify the recommended Order and notice accordingly.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act, as amended,gives all employees the following rights:To organize themselvesTo form, join, or support unionsTo bargain as a group through a representa-tive they chooseTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all such activity.WE WILL NOT interrogate employees regardingtheir sympathies toward Oil, Chemical andAtomic Workers International Union, AFL-CIO, or any other labor organization.WE WILL NOT refuse to grant employees wageincreases, or refuse to transfer employees toavailable positions in other departments, or dis-charge or otherwise discriminate against employ-ees with regard to hire or tenure of enmploymentor any term or condition of employment for183 DECISIONS OF NATIONAL LABOR RELATIONS BOARDengaging in activities on behalf of Oil, Chemicaland Atomic Workers International Union, AFL-CIO, or any other labor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed them bySection 7 of the National Labor Relations Act.WE WILL offer Joseph Rio immediate and fullreinstatement to his former position, dismissing,if necessary, anyone who may have been hired orassigned to perform the work which he had beenperforming prior to the time that he was termi-nated on September 15, 1978, or, if that positionno longer exists, to a substantially equivalentposition, without prejudice to his seniority orother rights and privileges, and make him wholefor any loss of pay he may have suffered as aresult of our discrimination, with interest.WE WILL grant Joseph Rio the $47-per-monthraise that he would have received at the beginningof the third calendar quarter of 1978 but for ourdiscrimination, and make him whole for any lossof pay he may have suffered as a result of ourdiscrimination, with interest.WE WILL afford Joseph Rio the opportunity totransfer to an available position in anotherdepartment for which he is qualified should he sodesire at the time that he is reinstated.AMERICAN PETROFINA COMPANY OFTEXASDECISIONSTATEMENT OF THE CASEWILLIAM J. PANNIER III, Administrative Law Judge:This matter was heard by me in Fort Worth, Texas, onMarch 12-14, 1979. On November 16, 1978,' the RegionalDirector for Region 16 of the National Labor RelationsBoard issued a complaint and notice of hearing, based on anunfair labor practice charge filed on September 27, allegingviolations of Section 8(a)(1) and (3) of the National LaborRelations Act, as amended, 29 U.S.C. § 151, et seq., hereincalled the Act.All parties have been afforded full opportunity to appear,to introduce evidence, to examine and cross-examine wit-nesses, and to file briefs. Based on the entire record,' thebriefs filed on behalf of the parties, and my observation ofthe demeanor of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONAt all times material, American Petrofina Company ofTexas, herein called Respondent, has been a corporationduly organized under and existing by virtue of the laws ofthe State of Delaware, and has been doing business in theState of Texas, with offices in Dallas, where it has beenengaged in the petroleum exploration and refining ofgasoline and other petroleum products. During the 12-month period preceding issuance of the complaint, arepresentative period, Respondent sold goods valued inexcess of $50,000 directly to customers located outside theState of Texas. Therefore, I find, as admitted in the answer,that at all times material, Respondent has been an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDAt all times material, Oil Chemical and Atomic WorkersInternational Union, AFL-CIO, herein called the Union,has been a labor organization within the meaning of Section2(5) of the Act.IIIll. ISSUESThe principal issues in this case involve retail creditrepresentative Joseph Rio. Specifically, it is alleged thatRespondent violated Section 8(a)(3) and (1) of the Act bydenying him a wage increase on July 10, by denying him atransfer to another department on July 20, and by terminat-ing him on September 15. The complaint further alleges thatRespondent violated Section 8(a)(1) of the Act as a result ofinterrogation of an employee by Senior Vice President JohnMacKenzie on July 20 and by virtue of Assistant RetailCredit Manager James Bryan's August 24 comment that anemployee had lost any opportunity for advancement becausehe had engaged in activity protected by the Act.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRio commenced working for Respondent on August 25,1975. He was employed continously thereafter by Respon-dent until he was terminated on September 15. At all timeshe had been classified as a retail credit representative,working in Respondent's retail credit department. To theextent pertinent in this proceeding, Rio's duties had involvedhandling past due accounts. He attempted to collectamounts which were owed by customers and when unsuc-cessful in those endeavors, was responsible for preparing theaccounts for referral elsewhere for collection. In addition,Rio had been charged with responsibility for initiatingchange orders. This involved making changes on overdueaccounts, principally by changing the amount owed on oneaccount to another account. For example, the amount owed' Unless otherwise stated, all dates occurred in 1978.' The General Counsel's unopposed motion to correct largely obvioustypographical errors is hereby granted.184 AMERICAN PETROFINA COMPANY OF TEXASby a retail customer would be changed to the account of thejobber who had sold the merchandise or service to that retailcustomer.Normally, Respondent employs seven or eight retail creditrepresentatives in the retail credit department. The accountshandled in that department are divided into cycles, with onecycle assigned to each of the retail credit representatives.They are subject to the immediate supervision of senior retailcredit representatives, who, in turn, report to AssistantRetail Credit Manager Bryan and to his superior, RetailCredit Manager Charles Ladd Smith. Above them isGeneral Credit Manager Lloyd W. Brooks who is responsi-ble to Senior Vice-President John MacKenzie.' During 1978,Rio had been subject to the immediate supervision of SeniorRetail Credit Representative Robert Iden until June whenSue Davis succeeded Iden. During the last few weeks of histerm as senior retail credit representative, Iden had beenoccupied with other duties and, further, during the first fewweeks of her term as senior retail credit representative, Davishad been training her replacement. Accordingly, duringthese periods, another senior retail credit representative,Charles Bloomquist, had helped out by supervising the workof the retail credit representatives, including Rio, for whomIden and then Davis had been nominally responsible.Rio had been among the employees who, in December1976, had contacted the Union regarding representation ofRespondent's office employees. Subsequently, the Unionfiled a petition for a representation election, but a substantialmajority of the employees voted against representation in theelection conducted on August 4, 1977. Thereafter, no furtheractivity was conducted by Rio or by any other officeemployee to obtain representation by the Union.' During thecampaign Rio had been the most active of the employees, sofar as the record discloses, on behalf of the Union. Thus, hehad been a member of the Union's in-plant committee, haddistributed and posted the Union's literature, had worn oneof the Union's buttons for the duration of the campaign, hadsolicited signatures from a number of employees on authori-zation cards, had served as a conduit for return to the Unionof cards solicited by other employees, had spoken out infavor of the Union, had been one of the employees who hadaccompanied the Union's contingent to the preelectionrepresentation hearing, and had been one of the twoemployees who had served as observers for the Union at therepresentation election.Rio's role in the Union's campaign did not escapeRespondent's attention. On the day following a unionmeeting in February 1977, Iden questioned Rio concerningwhat had occurred at that meeting and pointed out to Riothat Smith "holds your future in his hands," accompanyingthis comment with the gesture of cupping his hands and thenopening them as if to show something dropping out. Duringthe following month, Iden again questioned Rio about whathad happened at another meeting conducted by the Union.In May, Smith took Rio aside and, saying that he knew that' It is admitted that each of these officials had been supervisors within themeaning of Sec. 2(1 ) of the Act at all times matenal herein.' However. Respondent and the Union did not remain strangers, for thelatter represents approximately 20 employees in a production unit atRespondent's Wichita Falls facility and approximately 400 employees in arefinery and pipeline unit at Respondent's facility in the Port Arthur area.' These are accounts with unpaid balances exceeding 1,000. Such accountsRio had been "heading up the union activities," admonishedRio not to engage in union activities "on American Petrofinatime," but to confine such activities to breaktime, lunchtime,and after hours. Such conversations did not end with theUnion's loss in the election. On the following day Iden saidthat because of Rio's "union activities and because of theway I got so involved in the union, that my future with thecompany was at an end and that I was probably as far as Iwas ever going to go with American Petrofina."B. The Denial of Rio's Wage IncreaseIn February Rio was granted a wage increase. Both Smithand Assistant Manager of Employee Relations Edward M.Dennis testified that the increase had been automatic andhad not been based on merit. However, after the Februaryincreases had been granted, Respondent changed its policyso that discretionary increases would be granted at thecommencement of the calendar quarter during which em-ployees' anniversary dates fell. For example, Rio, who hadbeen hired during the month of August, became eligible foran increase in July.As stated above, although Davis had become Rio'simmediate supervisor in June, Bloomquist had continuedserving as Rio's immediate supervisor while she trained areplacement for the position which she had vacated. Notuntil late June did Davis conduct her first review of Rio's$1,000 accounts.' This review, she testified, disclosed that"there were somewhere between 30 and 35 accounts thatwere brought in for review, totaling more than $70,000, andthat was the largest amount that I had reviewed of the fourcycles that I supervised." Further, testified Davis, inexamining the workcards' in each of the files, she hadascertained that Rio had been given written instructions, bythe senior credit representative and assistant credit manager,to do certain things that had never been done. Of course,both Iden and Bloomquist had directly supervised Rio and,accordingly, would have been in the best position to testifyconcerning whether Rio had disregarded their instructionsprior to Davis becoming his immediate supervisor. However,neither of them was called to corroborate Davis' assertionthat, in essence, Rio had been disregarding their instruc-tions. Nor was the failure to call them explained. Moreover,while Assistant Credit Manager Bryan did appear as awitness for Respondent, he did not testify that he had givenRio instructions concerning $1,000 accounts that had beendisregarded.According to Davis, when she had completed her reviewof Rio's $1,000 accounts, she had "showed him the thingsthat I had found where prior notes had been made that Icould not find that the work had been done." Although Rioagreed that Davis had reviewed some of his $1,000 accountswith him, he testified that she had shown him only four orfive accounts during their meeting. He acknowledged that hehad merely listened, without saying anything in response, toare normally processed by the retail credit representatives and reviewed by thesenior credit representatives at 15-day intervals. Smith testified that eachretail credit representative handles probably 30 to 40 of these accounts in amonth.' In essence, these are file cards on which the progress f accounts isrecorded.185 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat Davis had been saying to him. Conversely, sheacknowledged that she had not specifically asked him forexplanations concerning the matters that she had raisedduring the course of their conversation. Davis did testifythat following the meeting she had taken the files to Bryanand had told him that "I felt like this many $1,000 accountsthat were past due, that they were certainly more than I hadseen on any of the other cycles to that point that I had beenreviewing, and that I felt that it was certainly more thanshould have been." Bryan made no mention of Davis havingmade these remarks about Rio's handling of $1,000 ac-counts. In addition, Davis also prepared a written memoran-dum for Smith in which she detailed her complaintsregarding Rio. There is no evidence that it had been normalpractice for Davis or for any other senior credit representa-tive to prepare such memoranda. She did not explain whyshe had chosen to do so.In the memorandum, Davis first recited generally that herreview of Rio's $1,000 accounts had disclosed that he hadnot been following up on them as instructed, nor "has hebeen following the proper collection methods." She thencontinued by stating that there had been 30 to 35 accountsand that of these, "seven (7) accounts totalling $77,355.60had prior instructions that had not been done or the wrongcollection procedure had been used." The memorandumthen described the accounts which Davis felt had beenmishandled.For two accounts, according to the memorandum, Riohad sent a form letter which mentioned a customer requestfor an itemized statement when no such request had beenmade by the customer.' In one case Rio had reconciled apast due account in a manner which showed the correctI Davis conceded that she had based her conclusion that no requests hadbeen made on the fact that the workcard did not disclose that a request for anitemized statement had been made. She conceded that this had not precludedthe possibility that such requests had been made by telephone.' Rio testified that the then senior credit representative had taught him thismethod of reconciliation in 1975 and that while Davis' method was analternative one that was used, "we had some flexibility as to how to do ouritemized statements and this is the style I used" for 2-% years withoutcriticism by any senior credit representative prior to Davis. Neither Iden orBloomquist was called to refute Rio's testimony in this regard. Moresignificantly, Davis acknowledged that she was "sure" that it had beenpossible that Rio could have been reconciling statements in this manner allalong under different supervisors. She further acknowledged that she did notknow if the difference in procedure had affected the finance charge norwhether the account had ultimately been paid.' Davis conceded that because of the need to train the replacement for theposition which she had vacated, July 3 had been the first date on which shehad examined this account and that somebody else had been reviewing itpreviously. She did not explain how, in light of this sequence of events, shehad come to issue instructions to Rio concerning this particular account inJune. Rio testified that this had been an account which had caused problemsboth for himself and for the previous retail credit representative who hadhandled it. Davis claimed that on July 3 Bryan had issued written instructionsfor Rio to call the customer's bank to ascertain if the check would now behonored. Not only did Bryan not corroborate her in this respect, but he madeno mention of any dissatisfaction with the manner in which this particularaccount had been handled by Rio. Moreover, the bottom line here is that eventhough the check still would not clear, Rio had followed up on the matter andhad made an arrangement whereby Respondent could ultimately obtain itsmoney without the need to refer the account for collection.'" Though Davis testified that to her such a statement meant to close theaccount unless payment had already been transmitted, Bryan did not testifywhat he had meant when he had used the phrase to bring an account "to aclose." Davis admitted that Rio might have construed that phrase differentlythan had she. She also testified that she was unable to recall whether she hadtold Rio on July 3 of her understanding of that phrase. In fact, while at oneamount owing, but which failed to attribute the shortage tothe precise prior month for which payment had not beenmade.' In another instance, wrote Davis, she had asked Rioon June 20 to call the bank to ascertain if an insufficientfunds check, received earlier from the customer, would nowclear for payment and, if it would not, to finish the collectionletter series prefatory to referring the account to an outsideagency for collection. However, according to the memoran-dum, by July 3 "the only thing he had done was call thecustomer on June 20 and get a promise of $100 now and$100 each month. As of July 3 there was still no payment."9With regard to another account, Davis wrote that as of June22, Bryan had requested that it be brought "to a close," butthat while Rio had written to the customer on June 22, therehad been no other followup."'°Davis' memorandum alsolisted an account owing $43,811.94 for which the recordsshowed that on May 31 Bryan had issued instructions toprepare an itemized statement and to have the accountreconciled, but that as of June 30, no itemized statement hadbeen prepared and the account was then 60 days overdue."Another account described in the memorandum was one forwhich Rio had forwarded nly xerox copies of the work-cards, rather than the originals, because "he had cancelledthe account and ordered a pickup and cards were with othercards for '5' letter. I told him this was not the procedure on$1,000 files and we would need to see the workcard."' Thefinal account listed by Davis was one where Rio hadassertedly sent the customer a letter which referred to a priorcommunication when, in fact, the workcards did not discloseany prior contact."In addition to listing her complaints concerning thesespecific $1,000 accounts, Davis also stated in her memoran-point she testified that she had seen Bryan use that phrase in communicationswith other credit representatives, she later testified that she had never heardBryan tell other credit representatives to bring a problem to a close: "No, I'venever heard him tell anyone that. I know it's a term that is used." Rio testifiedthat this particular customer had both retail and wholesale accounts, that itshome office in St. Louis, Missouri, paid all bills, and that a check sent toRespondent to pay the amount owing on the retail account had been creditedto the customer's wholesale account. Rio further testified that there had beena delay in figuring out how this problem had arisen due to the different officesinvolved, including Respondent's own wholesale credit department which hehad had to contact to obtain information." Davis' conclusions regarding Rio's failure to have an itemized statementand reconciliation prepared is based entirely upon her examination of theworkcards for May 24, which carried Bryan's instructions, and for June 15,which did not show that Rio had taken the directed actions. Yet, the June 15card had been reviewed by Bloomquist and Bryan without, so far as the recorddiscloses, there being any objection to the manner in which Rio had handledthe account following Bryan's May 31 instructions. In fact, examination of theMay 24 workcard discloses that while the customer had owed a total of$29,204.01 at that time, only 10,531.75 of that amount had been overdue,with the remainder resulting from current charges. The June 15 workcardshows that an $8,345,03 payment had been made, leaving past due at that time$2,186.72. Consequently, the $43.811.94 amount listed by Davis in hermemorandum represents principally charges made by the customer during themonth of June. In addition, Davis conceded that which she had interpretedBryan's request for an itemized statement to mean that it should be sent to thecustomer, the latter had not requested an itemized statement. At no point didRespondent contend that Bryan had actually intended that an itemizedstatement be sent to the customer. Finally, while Respondent called Bryan asa witness, he did not testify that he had been dissatisfied with Rio's handlingof this account." No evidence was produced to show that this had been Respondent'sprescribed procedure as opposed to Davis' preferred method of handling thesematters." Davis acknowledged that in all other respects, Rio had handled thisaccount properly "[a]s far as I know."186 AMERICAN PETROFINA COMPANY OF TEXASdum that on July 3, while substituting on the cycle normallyhandled by retail credit representative Taylor, Rio had failedto attach tickets to six "jobber charge-back change orders"that he had forwarded to Bryan. Bryan testified that Rio hadmade an inordinate number of errors on the change orderswhich he had handled and submitted to Bryan for review.'However, were Respondent's officials to be credited regard-ing the magnitude of Rio's mishandling of change orders,this had not been a newly uncovered problem. For, withrespect to the period of time during which change-ordererrors had been made by Rio, Bryan testified, "I would thinkthey increased after the first year [of Rio's employment]."Similarly, Brooks testified that Rio's change-order errors"had been called to my attention previously. I don't knowjust how previously, but probably back to '76." Yet, it isundisputed that Rio had received raises on each occasionwhen he had been entitled to receive one prior to July.General Credit Manager Brooks described Respondent'spost-February procedure for processing employee appraisalsand wage increases. He testified that "[t]he first procedure inthat is for the immediate supervisor to make an appraisal onthe employee. And as far as the Credit Departmentemployees are concerned, I then review the material before itgoes forward." By way of amplification, Brooks explainedthat each level of supervision-starting with the senior creditrepresentatives-supplied "input" for this determination,with Retail Credit Manager Smith being the one who"actually makes up the appraisal." In preparing the apprais-al, according to Brooks, such factors as the employees'"performance, whether he's measuring up to the, at least theaverage, of the people that are in the same capacity" areconsidered. Brooks also testified that once it is determinedan employee is entitled to an increase, "the evaluation ismade and on that time, then, the amount of increase that isrecommended is passed forward to get approval through theEmployee Relations Department, and the appraisal is goneover with the employee that is to get the increase." Thewritten form that is filled out to recommend the raise is an"Employment and/or Change of Status Notice,"' which,according to Brooks, is completed prior to discussing theappraisal with the employee in order to facilitate awardingthe employee his or her merit increase at the earliestopportunity. The important point, however, is that thenormal procedure, according to Brooks, is to prepare theappraisal and then, if warranted, the status notice.On July 10 Brooks and Smith met with Rio for thepurpose of discussing the latter's appraisal. Rio was deniedthe increase. On his "Job Performance Appraisal," signed byboth Brooks and Smith, the following had been writtenunder the heading "Employee Weaknesses":1. Withdrawn and gives the appearance of broodingover problems. (whether personal or business) 2. Sur-veys of his work in recent weeks have brought out thefollowing shortcomings (a) Does not follow prescribedproceedures (sic] and recommendation of his superiorssufficiently (b) Insufficient analysis of problem accountsfor adequate handling (c) Sometimes careless in han-dling of details.' Smith testified that a retail credit representative handles approximately 5to 15 change orders daily. Bryan testified that he reviews between 1,000 and1.500 change orders each month.These were the reasons advanced by Smith and Brooksduring the appraisal interview for telling Rio that he wouldnot be receiving an increase. The meeting concluded withBrooks promising to review Rio's performance again in 60 to90 days to ascertain if he had improved sufficiently towarrant being granted an increase.Both Smith and Brooks testified concerning their reasonsfor deciding not to grant an increase to Rio. Smith testifiedthat he had felt that Rio "was not performing his functionsand not progressing as he should have. He had errors onchange orders daily. The follow up of thousand dollaraccounts were not being handled as they should be. I wasreceiving complaints about his work from his supervisors."Brooks testified that his conclusion had been based both onfacts known personally by him and on facts reported to himby Rio's supervisors. With regard to the former, Brookstestified that at Rio's request he had initiated personalobservation of Rio's work in late 1977. In doing so, testifiedBrooks, he had examined some of the files of accountshandled by Rio, discovering, he testified, "that I was findingmore mistakes in the handling than should occur for hisamount of time he had beer with us and the training he hadhad with us." More specifically, Brooks testified that Riohad not been staying up with his work and had not beenfollowing the prescribed procedures for $ 1,000 accounts andchange orders. With regard to the second category of facts-those made known to him by Rio's supervisors-Brookstestified that he had relied on information reported to himby Bryan and Davis.C. The Denial of a Transfer for RioConcerned about the appraisal which he had received, Riowrote a letter to Senior Vice President MacKenzie, explain-ing his own position on the adverse factors which had beencovered during the July 10 meeting and requesting thatMacKenzie review the situation. At the end of the letter, Riorequested a transfer out of the retail credit department.Approximately a week later, MacKenzie met with Rio.The two of them reviewed the adverse items listed in theappraisal. MacKenzie stated that he agreed with the conclu-sion reached by Smith and Brooks. He said that heunderstood that Rio would again be reviewed in 30 or 60days, and he marked his calendar at the point when thatreview would be occurring. With regard to Rio's transferrequest, MacKenzie said that he had spoken to othersupervisors and that Rio's "activities, union or otherwise,that I was too hot to handle and they did not want anythingto do with me." During the meeting, Rio asserted that hewas being set up for discharge because of his past activities.MacKenzie asked Rio to think back and recall if it were nottrue that Rio had been "used" by the Union "as aninstrument to get them inside the office workers." Afterthinking for a moment, Rio replied that he did not think thathe had been used, except to a certain extent, and that he hadmade a commitment to the Union on which he had followedthrough. MacKenzie said, "Well, I don't know how you gotinvolved with the Union." Rio testified that "I interrupted,' No such form is prepared if the employee is not to be recommended for araise.187 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim stating, 'Well, it's a very interesting story, if you want tohear about it."' Rio then related how his involvement withthe Union had commenced.The foregoing sequence of events is based on Rio'saccount as to what had occurred. MacKenzie was nevercalled as a witness by Respondent and no explanation wasadvanced for failing to do so. Consequently, the record isdevoid of an explanation for MacKenzie's decision not topermit Rio to transfer to another department. AssistantManager Dennis described Respondent's procedure forposting vacant positions that cannot be filled from within adepartment. He testified that between July I and September30, there had been no jobs posted in other departments forwhich Rio had been qualified. Yet, this does not reallyexplain MacKenzie's motivation in denying Rio's request,especially in light of Brooks' testimony that "I suggestedback in the latter part of '77 that if [Rio] could find someother place in the company that we would not stand in hisway to go to that job. And I did discuss placing him withsomebody in another department with the manager of thatdepartment."D. The Discharge of RioOn August 17 Rio sent a letter to Brooks, with copies toMacKenzie and Smith. In that letter, Rio made certainrecommendations for improvements in the credit depart-ment. These recommendations covered a number of matters,including such suggestions as moving the printing machineto eliminate "excessive noise in reception area, and sinceRetail Credit uses the printer more it would be centrallylocated in the retail credit area"; providing definitions of"job tasks and descriptions so that employees know what isexpected of them"; using window envelopes for specifiedletters to save typists' time and to save envelope expense;providing overtime compensation for overtime work andextra hours; conducting bimonthly meetings "to discusssituations and/or problem solving," with sufficient advancenotice given so that employees could develop ideas fordiscussion; making the computer terminals accessible to agreater number of employees when credit representativeswere absent; making monthly account comparisons availableto the credit representatives; and, having update cardsseparated before, at least, distribution to all credit represen-tatives. On the following day, Brooks sent Rio a writtenreply, stating that he did not have time at the moment toreview Rio's recommendations with Smith, but would do solater and would then discuss them with Rio. In his reply,Brooks pointed out specifically that "[s]ome of your sugges-tions have been used in the past and dropped for one reasonor another. Others, I am sure, have merit."Notwithstanding Brooks' remarks regarding the caliber ofRio's recommendations, when Brooks had mentioned Rio'srecommendations to Smith, the latter had spoken withBryan who, in turn, had prepared his own memorandum. Inthat memorandum, Bryan reviewed Rio's recommendations,one by one, and stated in conclusion: "Mr. Rio's letter offersfurther proof that although he has been exposed to excellenttraining in the field of Retail Credit, he has been unable tounderstand and address himself to the task." Yet, such acondemnatory conclusion appears to have been unwarrantedwhen considered in conjunction with Smith's own review ofRio's recommendations when testifying during the hearing.For, the printing machine was moved ultimately. Respon-dent did not have detailed descriptions for some of thepositions and, according to Smith, those that did exist were"not available at that time." While window envelopes werenot less expensive than those being used, there is no evidencethat Rio would have known that fact by virtue of the dutiesthat he performed as retail credit representative. Overtimerates were paid only if an employee worked more than 40hours er week. When a retail credit representative workedmore than 8 hours in one day, it was Respondent's policy toinsist that the representative take compensatory "within thatpay period." According to Smith, Respondent saw no needto alter its practice of conducting meetings only whennecessary, rather than at periodic intervals. Nor did it seeany need to revise its form letters, which are revised asneeded: "You might revise one three times in a year, and youmight not revise it for five." There was no showing,however, that Respondent had previously made Rio awareof this policy. Nor was there any showing as to when the lastform letter had been revised prior to Rio's preparation of hissuggestions. It was not disputed that greater accessibility tothe computer terminals would expedite the workflow.However, Respondent had chosen not to follow this coursefor security reasons, although there is no evidence that Riowould have been aware of that choice before transmitting hisrecommendations. Nor is there any evidence that he hadbeen aware that Respondent did prepare monthly compari-sons of cycles, but had chosen not to publicize them, andthat the credit representatives had to make a specific requestin order to see them. Since the separation of update cardswas performed by credit representatives, Respondent viewedRio's suggestion regarding that subject as one which wouldcreate work duplication. Again, however, there is noevidence that Rio would have perceived Respondent's reasonfor not assigning this work to personnel other than the creditrepresentative.In fact, the only suggestion tending to show a lack ofknowledge by Rio regarding his duties was his finalsuggestion: that notices of cancellation of delinquent ac-counts be sent by mailgram rather than by "the currentcertified letter." Certified letters had not been used forapproximately a year prior to the time that Rio had preparedhis recommendations. Respondent had switched to a "proofof mailing" system. Yet, there is no evidence that Rio hadbeen speaking with exactitude in using the term "certifiedmail." More significantly, there is no evidence that Rio hadbeen continuing to send such notices by certified mailfollowing the change in procedure. Indeed, even had Rio notbeen aware of the change, he apparently was not alone inthat respect. For, in criticizing this particular recommenda-tion, Brooks' only complaint had been that mailgrams werenot less expensive. He raised no complaint concerning Rio'suse of the term "certified mail." In any event, had Rio beenunaware of the change this would hardly justify thebroadside characterization that his recommendations dis-closed that he had been failing to "address himself to thetask" of performing his job functions properly-particularlyin light of Brooks' above-quoted letter and his testimony"that there was not anything in there that was startling [sic]188 AMERICAN PETROFINA COMPANY OF TEXASnew. We had either tried some of that in the past anddiscarded it, or that there was some other reason why wecouldn't do it right at this time."On August 22 Bryan met with Rio and discussed thelatter's recommendations. At the same time, he discussedanother subject which, 2 days later, he described in amemorandum to Smith:In reviewing the agency referrals for cycle eight, itwas apparent that the statements returned from thePost Office for bad addresses were not being handledproperly. I checked with Sue Davis and she haddetected the problem and had asked Kate Cornwellabout the returned statements. Kate advised Sue thatSam Watkins had picked up all returned statementssome time back and she had not seen them since. Iasked Joe about the returned statements and he said hedid not have any old ones, just currently returned items.After this, Joe took the agency referral accounts tohis area and returned with returned statements forseveral accounts. It appears that Joe took all the oldstatements and remailed them in a regular statementenvelope and they had just recently been returned bythe Post Office. I explained to Joe that this was notlogical, then proceeded to explain how the skip tracingshould be performed. I asked Joe about the returnedstatements with no current invoices, but which had acurrent finance charge and he advised me that thosewere discarded. It was then explained to Joe why it wasnecessary to retain these items along with those thathad current invoices.According to Bryan, Respondent's normal procedure is thaton return of a statement due to the inability of the PostalService to make delivery, Respondent again mails it to thatsame address, inasmuch as "approximately 50 percent ofthose do reach the addressee for some reason. Then theothers we do our regular skip tracing on." Thus, only afterthe statement is again returned is it referred for collection.However, according to Bryan, Rio had again mailed outstatements to the same address when they had beenreturned.Rio testified that prior to the referral of these particularaccounts to Bryan, Bloomquist had notified all of the retailcredit representatives "to take these statements and mailthem back out using the postal system because some of thestatements that had been returned had valid addresses, butwere being sent back due to an error in the post office."According to Rio, that afternoon he had followed Bloom-quist's instructions. On the following morning, Bloomquistcountermanded the directions that he had given the priorday, saying "that he wasn't sure what was going to happen,just to hold them." Rio acknowledged that he had notexplained to Bryan what had happened when the latter hadasked about these returned statements.Despite his above-described letter to Rio, Brooks neverdid get around to discussing the recommendations submittedby Rio until September 15, when he summoned Rio to the'" Accordingly, it is irrelevant that by perusing its files Respondent laterascertained that Rio had made more errors and mistakes than it had beenaware of prior to his termination. For these matters were not known tooffice and, in Smith's presence, told Rio that he wasterminated. Brooks testified that Smith and he had been theonly officials involved in making the decision to terminateRio, although he testified that he had consulted with Davisand Bryan regarding whether there had been any improve-ment in Rio's work. Both Smith and Brooks testified that thereason for terminating Rio had been the latter's failure toimprove following the July appraisal. Thus, Smith testifiedthat Rio "wasn't making sufficient progress. He wasn't atthe point where he could perform his functions properly. Hejust had too many errors and shortcomings." Similarly,Brooks testified that "from all that I could determine, therehad not been improvements. And if you have-we had anadverse type of appraisal; therefore, I could not see anychoice except to terminate him."V. ANALYSISIn assessing the question of whether Respondent's dis-charge of Rio had been motivated by unlawful consider-ations, several general principles should be borne in mind.First, in evaluating allegations of discriminatory conduct,"the pivotal factor is motive." N.L.R.B. v. Lipman Brothers,Inc., et al., 355 F.2d 15, 20 (Ist Cir. 1966). "The determina-tion which the Board must make is one of fact-what wasthe actual motive of the discharge?" Santa Fe DrillingCompany v. N.L.R.B., 416 F.2d 725, 729 (9th Cir. 1969).This being the case, a determination of the employer's"actual motive" can only be based on facts known to theemployer at the time that the decision was made and not onfacts which were later brought to the employer's attention,but had not been taken into consideration in arriving at thatdecision. See, e.g., Amco Electric, 152 NLRB 781, 784(1965), enforcement denied on other grounds 358 F.2d 370(9th Cir. 1966).'"Second, "[t]he Act ... recognizes the employer's right toterminate employment for normal reasons." N.L.R.B. v.Waterman Steamship Corporation, 309 U.S. 206, 218-219(1940). "The only restriction that the National LaborRelations Act places upon an employer's right to dischargeemployees is that it not be because of union activity oraffiliation." N.L.R.B. v. Challenge-Cook Brothers of Ohio,Inc., 374 F.2d 147, 151 (6th Cir. 1967). While "Board lawdoes not permit the trier of fact to substitute his ownsubjective impression of what he would have done were he inthe Respondent's position" (Grand Auto, Inc., d/b/a SuperTire Stores, 236 NLRB 877, fn. 1 (1978)), "when it is allegedthat the reason assigned for the discipline is pretextual, ourattention must necessarily turn to the reaction of theemployer" (American Thread Company, Sevier Plant, 242NLRB 27 (1979)).Finally, that valid grounds may exist for terminating anemployee is not dispositive of whether that termination wasunlawful. N.L.R.B. v. Texas Independent Oil Company, Inc.,232 F.2d 447, 450 (9th Cir. 1956). For, "where a respon-dent's motivations are mixed, the Board has held that thelegal effect of the conduct is the same as though the illegalreason for its action was the only operative reason."Respondent at the time that it had been making its decisions concerning Rio'swage increase, transfer request, and discharge. Consequently, they could nothave been considered by Respondent in formulating its decisions.189 DECISIONS OF NATIONAL LABOR RELATIONS BOARDConstruction, Production & Maintenance Laborers' UnionLocal No. 383. etc. (William Pulice Concrete Construction),236 NLRB 125 (1978). Accord: N.L.R.B. v. JamestownSterling Corp., 211 F.2d 725, 726 (2d Cir. 1954); see alsoN.L.R.B. v. Ayer Lar Sanitarium, 436 F.2d 45, 50 (9th Cir.1970), and cases cited therein. Consequently, a violation ofthe Act is established where, despite the existence of a validreason for discharge, the evidence shows that the employerhas resorted to that reason as a basis for building a caseagainst an employee due to his union activities (UnitedAircraft Corporation v. N.L.R.B., 440 F.2d 85, 92 (2d Cir.1971)), or as a result of a campaign of "watchfully waitingfor .union enthusiasts to give the. ..slightest reason orpretext to get rid of them because of their union activities."Lipman Brothers. Inc., 355 F.2d at 21.In the instant case, Rio had been the most activeproponent in the Union's campaign. Respondent recognizedthat fact, since in May 1977 Smith had told Rio thatRespondent viewed him as being the employee who had been"heading up the union activities." Moreover, there is alsoevidence that Respondent had been displeased with Rio'srole and, further, that it had intended to retaliate againsthim for his protected activities. Thus, it is undisputed thaton the day after the election Iden, then Rio's immediatesupervisor, had said that because of Rio's "union activitiesand because of the way [Rio] got involved in the union, that[Rio's] future with the company was at an end and that [Rio]was probably as far as [he] was ever going to go withAmerican Petrofina." Not only is such a statement evidenceof hostility toward Rio because of his protected activity, butit constituted an outright confession of Respondent's inten-tion to retaliate against Rio because he had supported theUnion. See, e.g., N.L.R.B. v. L.C. Ferguson and E.F. VonSeggern d/b/a Shovel Supply Company, 257 F.2d 88, 92 (5thCir. 1958), and N.L.R.B. v. John LangenbacherCo., Inc., 398F.2d 459, 463 (2d Cir. 1968), cert. denied 393 U.S. 1049(1969). "The Courts pay special attention to such statementsagainst interest when in the unusual case it occurs that aparty admits that his conduct, otherwise ambiguous, is forimproper purpose or objective." Brown Transport Corp. v..L.R.B., 334 F.2d 30, 38 (5th Cir. 1964).By the time that Respondent had denied a wage increaseto Rio, almost a year had elapsed since the election.Nevertheless, mere passage of time, of itself, "does notgainsay discriminatory intent...." Butler-Johnson Corpo-ration, 237 NLRB 688, 690 (1978); see also First NationalBank of Pueblo, 240 NLRB 184 (1979). The July denial of awage increase to Rio had been the first time following theelection that Respondent had been afforded a naturalopportunity to make good on Iden's postelection threat.While Rio had been granted a wage increase in February,that increase had been an automatic one and had beengranted to all of Respondent's employees. To have granted itto all employees save Rio would have been a blatant act ofdisparate treatment, too obvious to withstand scrutiny.Consequently, the scheduled July increase presented the firstnatural opportunity following the election to take actionagainst Rio.It is noteworthy that prior to the election Rio had not, sofar as the record discloses, been the object of any adversepersonnel actions, having been granted wage increases onevery occasion when he had been eligible to receive one andhaving never been even reprimanded concerning his workperformance. But, following the election, save for theautomatic increase, every personnel action involving himhad been one that had been adverse. Yet, there is noevidence that his work performance had been any differentfollowing the election than it had been previously. No doubtRio had never been an ideal employee. Indeed, both Brooksand Bryan testified that Rio's problems with change ordershad existed since 1976. Nevertheless, not until after theelection did his handling of change orders cause Respondentto consider denying Rio a wage increase and then terminat-ing him. "[A]n employer who freely tolerates such conductmay not suddenly find it offensive only when committed byan employee who exercises his right to engage in concertedactivity." Apico Inns of California, Inc. d/b/a Holiday Inn ofAmerica of San Bernardino, 212 NLRB 280 (1974), enfd. asmodified 512 F.2d 1171 (9th Cir. 1975). See also ShastaFiberglass, Inc., 202 NLRB 341 (1973).Indeed, there is some basis for doubting that Rio'shandling of change orders had been as deficient as Respon-dent now seeks to portray. At the hearing, Respondentproduced but a handful of erroneous change orders takenfrom those handled by Rio over approximately a -yearperiod. Considering the volume of change orders handled byretail credit representatives and the absence of any evidencethat Respondent had acted earlier to correct deficiencieswhich it perceived in Rio's handling of them, there isconsiderable basis for inferring that Repondent had notconsidered Rio's errors to be a significant problem until ithad decided that his "future with the company was at anend." Having made that decision and later faced with theopportunity to implement it by first denying him a wageincrease and then terminating him, Respondent then "raisedits standard of expectations so that [Rio] could be portrayedas an unsatisfactory employee." L'Eggs Products Incorporat-ed. 236 NLRB 354, 401 (1978).Nor were the change order errors the only facet ofRespondent's defense where relatively minor matters appearto have been inflated in significance to justify the actionstaken with regard to Rio. Smith complained that during hislast 3 or 4 months of employment, Rio had not beenfollowing the letter series in that he had failed to send any"Smith letters" to customers. Yet, Smith conceded that thishad been the only instance that he knew about where Riohad failed to follow Respondent's letter series. Further,Smith admitted that no official of Respondent, to hisknowledge, had spoken to Rio concerning the latter's failureto use the "Smith letter." Nor did any other official ofRespondent claim to have spoken with Rio regarding thesubject. This failure to speak with Rio regarding the matterand the evidence that retail credit representatives had somelatitude concerning their choice of particular form letterstend to indicate that, like the change orders, Rio's failure touse the "Smith letter" had not been a matter of concern toRespondent prior to Rio's termination.Similarly, Respondent's assertion that Rio's August 17recommendations demonstrated his inability "to understandand address himself to the task" of retail credit representa-tive appears to have been but another attempt t cast Rio'sposition in as bleak a light as possible. Certainly that19( AMERICAN PETROFINA COMPANY OF TEXASconclusion is contrary to the words of Brooks' letter. AsBrooks acknowledged, these had been suggestions withwhich Respondent had experimented in the past." Accord-ingly, they could not have been as substantively baseless asRespondent now seeks to portray. Indeed, as set forth above,a review of each of these recommendations shows thatRespondent merely disagreed with the need to effectuatethem. With the exception of the mailgram suggestion, noneof them disclose a lack of knowledge concerning the dutiesof retail credit representative. Even with respect to thecertified letter reference in the memorandum, there is noevidence that Rio had been using that term with precision orthat he had been using certified mail prior to preparing thememorandum. Indeed, Brooks, himself, did not take issuewith Rio's use of that term.Rio's handling of change orders was one of the twoprincipal complaints voiced about his work by Respondent'sofficials. The other pertained to his handling of $1,000accounts. Yet, Respondent's evidence in support of thisassertion proved to be its own undoing. While both Brooksand Smith complained of longstanding problems with Rio inthis area, neither Iden nor Bloomquist-the two seniorcredit representatives who had directly supervised Rio'shandling of $1,000 accounts prior to Davis-were called tocorroborate these complaints. Since they had provided thedirect supervision of Rio's handling of $1,000 accounts, theywere the officials in the best position to testify with firsthandknowledge about the caliber of Rio's performance in thisarea. Respondent's failure to call them as witnesses wentunexplained. In these circumstances, the record is left withno more than generalized assertions concerning Rio's han-dling of $1,000 accounts and with the inference that hadIden and Bloomquist been called to testify about this subject,their testimonies would not have corroborated those ofBrooks and Smith. Colorflo Decorator Products, Inc., 228NLRB 408, 410 (1977), enfd. by memorandum opinion 582F.2d 1289 (9th Cir. 1978).The lone complaint by a senior credit representativeconcerning Rio's handling of $1,000 accounts was that ofDavis, made when she had initially reviewed Rio's accountsshortly after she had been promoted to senior creditrepresentative. However, as detailed in section IV, B supra,there is considerable doubt that her complaints showedmisperformance by Rio. Rather, they tended to show that, insome instances, previous senior credit representatives hadendorsed procedures that Davis felt were incorrect and, inother instances, that Davis lacked sufficient familiarity withaccounts to realize that they had been accorded specialhandling due to unique problems. Though Rio did notexplain these matters to Davis at the time that she hadspoken to him, she admitted that she had not sought anyexplanations. It must also be noted thatno explanation wasadvanced as to why Davis had believed it necessary, on thebasis of a single initial review of Rio's work, to prepare andtransmit a memorandum to her superiors concerning Rio'sperformance. There is no evidence that preparation of suchmemoranda had been normal procedure and, consequently,the record is devoid of any evidence concerning Davis'" There is no contention that this experimentation had occurred during thetime that Rio had been employed by Respondent nor that Rio would haveknown that such experimentation had taken place.purpose for choosing this particular time to prepare amemorandum concerning this particular employee.Any solace that Respondent might find in that portion ofits defense pertaining to Rio's handling of $1,000 accounts isdispelled by what occurred after the July appraisal of Rio'swork. Brooks and Smith both claimed that Rio's work hadnot improved more than minimally in this area. Yet, theywere flatly contradicted by Davis who had directly super-vised Rio's handling of $1,000 accounts during that period.She testified that "[a]s as I know" Rio had handled thoseaccounts properly after July 3.Nor is Respondent's situation improved by inspection ofthe specific reasons advanced for each of the personnelactions taken during the summer with respect to Rio. BothBrooks and Smith claimed that Rio's history of poorperformance had led to the decision to deny him a wageincrease. Nevertheless, in June both of them had signed anEmployment and/or Change of Status Notice which provid-ed a $47-per-month increase for Rio. As set forth in sectionIV, B, above, Brooks testified that such notices wereprepared only after the immediate supervisor had preparedan appraisal and an evaluation had been made of theemployee's work by higher supervision. In short, notwith-standing the history of deficiencies now attributed to Rio byRespondent, the fact is that it had approved him for anincrease, pursuant to a procedure that called for a priorevaluation of his work, less than I month prior to its Julyrefusal to grant an increase to him.Of course, it could have been asserted that Davis'intervening initial review of Rio's work had warranted achange in the decision to grant Rio an increase. But, asidefrom the questionable nature of her complaints, this was notwhat Brooks and Smith asserted. Instead, Smith claimedsimply that "I wasn't convinced at any time that he deserveda merit increase." If so, one wonders why he had evenbothered to process the status notice for Rio. Both he andBrooks claimed that the status notice had been submittedmerely to insure approval of the increase if it were decidedthat Rio should receive one. However, this explanation iscontradictory to the normal procedure for preparing statusnotices, as described by Brooks. Moreover, it leaves unex-plained why the $47 figure had been chosen: if no evaluationof Rio's work had been made prior to preparation of thestatus notice, then on what basis was that amount selected?Beyond the inconsistency arising from denial of anincrease approved during the immediately preceding month,Respondent's defense to the refusal to grant an increase toRio suffers certain other infirmities. Both Smith and Brooksrelied on Rio's handling of change orders and $1,000accounts. As found above, however, the evidence does notsupport their assertions that Rio's work in these areas hadbeen viewed as being of such poor caliber, judged byRespondent's standards, as is now portrayed. Moreover,even had Rio's performance in these two areas been as pooras Respondent now claims, this would still not have been thedetermining factor for denying an increase to Rio. For,Brooks conceded that nevertheless he "might have" recom-mended Rio for a raise had it not been for the informationreported to him by Smith, Bryan, and Davis. Smith, in turn,191 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtestified that, aside from the change orders and $1,000accounts, his decision to deny Rio an increase had beenbased on "complaints about [Rio's] work from his supervi-sors." However, he did not identify these complainingsupervisors. Brooks claimed that he had relied heavily onDavis' recommendation. Yet, Davis did not testify to havingmade a recommendation concerning Rio's appraisal. Nordid she testify to having discussed the possibility of grantingRio an increase with any of her superiors. Rather, other thanher memorandum and comments to Bryan concerning theitems mentioned in that memorandum, she did not describehaving any communications with higher management con-cerning Rio. Finally, Bryan testified that he had not beenaware that Rio had been eligible for a raise in July nor thatRio had been denied one at that time.Even less tenable is Respondent's position concerningMacKenzie's refusal to grant Rio's request for a transfer-acourse of action which had been suggested to Rio by Brooksapproximately 8 or 9 months earlier. So far as the recorddiscloses, the ultimate decision not to grant Rio's requesthad been made by MacKenzie. However, he was nevercalled by Respondent to explain the basis for that decision.Since his motivation was critical on the question of Respon-dent's reason for denying that request, its failure to call himpermits an adverse inference as to its motivation. N.L.R.B. v.Dorn's Transportation Company, Inc., 405 F.2d 706, 713 (2dCir. 1969); N.L.R.B. v. Ohio Calcium Co., 133 F.2d 721, 727(6th Cir. 1943). Moreover, the fact that Respondent hadbeen motivated by unlawful considerations in denying thisrequest can be based on much stronger evidence thaninference. For, it is undisputed that MacKenzie had told Riothat he (MacKenzie) had spoken to other supervisors abouttransferring Rio and that those supervisors had opposedhaving Rio transferred to their departments because his"activities, union or otherwise" had rendered him, in theiropinion, "too hot to handle." Accordingly, not only doesthis comment disclose that Respondent had not forgottenRio's activities in support of the Union during the prior year,but it constitutes an outright confession of Respondent'smotive for refusing Rio's request for a transfer. N.L.R.B. v.Ferguson, supra; Brown Transport Corp. v. N.L.R.B., supra;N. L. R.B. v. John Langenbacher Co., supra.With respect to the reasons for terminating Rio, Respon-dent's defense is deficient in several respects. First, aspointed out above, Davis directly contradicted Smith andBrooks' assertion that Rio had continued to handle $1,000accounts improperly following their July 10 meeting. Sec-ond, with regard to change orders, Bryan testified that"[o]rdinarily I send copies, not consistently every day ofeach change order that's incorrect" to Smith. Bryan further" This total, in fact, accords Respondent the benefit of the doubt, for thegroup of change orders included in Resp. Eh. 17 includes one fromThornton's Department Store on which the year is blocked out. Since thatgroup includes two change orders from 1977, it is conceivable that the onefrom Thornton's was also approximately a year old by the time of Rio'stermination." In its brief, Respondent points out that Bloomquist had no longer beensupervising Rio at the time of this incident and, accordingly, that Rio'stestimony concerning what Bloomquist had told him should not be credited.Yet, if Bloomquist had not given Rio these directions, Respondent could havecalled him to deny having done so. In fact, at no point had Bloomquist beenassigned as Rio's supervisor. Rather, during the spring, he had been assistingfirst Iden and then Davis by providing supervision for retail credit representa-testified that "I would suppose" that a record had been keptof those collected and transmitted to Smith. This wouldseemingly have been a most accurate supposition in light ofRespondent's contention that it had intended to fire Rio ifhis work did not improve following the July appraisal.Presumably his work would have been observed andmonitored most closely to ascertain if there was improve-ment. However, Smith was able to produce copies of butfour change orders'" with errors made by Rio during the 3-month period between July 10 and September 15.Third, during that same interval, Rio had remailed certainstatements that had been returned as nondeliverable. Thatincident became a subject of a memorandum from Bryan toSmith. It is undisputed that Rio had done so at Bloomquist'sinstruction,' but had not told this to Bryan when the latterhad broached the subject. On the other hand, it does notappear that Bryan had sought an explanation from Rioconcerning the matter. Bryan conceded that returned state-ments are normally remailed as "approximately 50 percentof those do reach the addressees for some reason." Accord-ingly, it would not have been extraordinary for returnedstatements to again be mailed. Moreover, as Bryan acknowl-edged in his memorandum, while Davis had "detected theproblem," she had not displayed any particular vigor ininquiring into the matter, apparently feeling that it lackedthe significance which Bryan attributed to it in his memo-randum.20Finally, while both Smith and Brooks describedtheir reasons for having decided to discharge Rio, neitherone of them mentioned this incident specifically as havingbeen a factor in their decision.In sum, Rio had been perceived by Respondent as"heading up the union activities." Following the election, hehad been told that "because of the way I got so involved inthe Union, that my future with the company was at an end."Thereafter, he was denied a wage increase for the first timesince he had been employed by Respondent. He was thendenied a transfer even though Brooks had earlier suggestedthat he transfer to another department. Finally, he wasterminated. Although there had been a lapse of time sincethe election, Rio's eligibility for a merit increase hadprovided the first natural opportunity to treat him on anindividual basis since the election. Any contention that his1977 activities had been forgotten with the passage of time isdispelled by MacKenzie's admission that none of thesupervisors with whom he had spoken had wanted Riotransferred to their departments because his activities hadmade him "too hot to handle." Indeed, during this sameconversation, MacKenzie had afforded Rio an opportunityto acknowledge that his prior support for the Union hadbeen a mistake, a matter discussed further below. Not onlytives nominally assigned to them. There is no contention that Bloomquist hadnot continued serving as a senior credit representative in August. Consequent-ly, the fact that he had not been assigned responsibility for Rio's supervisionduring that month would not have precluded him from having givendirections to retail credit representatives, such as Rio, who were not assignedto him for direct supervision, just as he had done in the spring. Thus, the factthat Bloomquist had not been assigned to formally supervise Rio during thatmonth does not, of itself, serve to discredit Rio's testimony that Bloomquisthad given him these directions in August regarding the returned statements.'" As had been the case with Davis' July memorandum, there is no evidencethat it had been Respondent's practice to prepare memoranda such as thatprepared by Bryan, and no explanation was advanced for his having taken thetime to do so.192 AMERICAN PETROFINA COMPANY OF TEXASdid Rio decline to do so, but he demonstrated a continuedinterest in improving working conditions on August 17 whenhe submitted a list of recommendations, many of whichsuggested changes that would benefit other employees,thereby raising the possibility that he might again participatein an effort to organize Respondent's employees. While thereasons advanced by Respondent for its actions pertaining toRio appeared to have facial validity, as set forth above, theydid not withstand scrutiny, and I find that they were nomore than pretexts designed to disguise the true motive forRespondent's actions concerning Rio.Based upon the record, it is true, as Respondent argues,that Rio had been the only union supporter to encounterdifficulties following the election. However, "a discriminato-ry motive, otherwise established, is not disproved by anemployer's proof that it did not weed out all unionadherents." Nachman Corporation v. N.L.R.B.. 337 F.2d421, 424 (7th Cir. 1964). Accord: N.L.R.B. v. Challenge-Cook Brothers of Ohio. 374 F.2d at 152; N.L.R.B. v. W. C.Nabors d/b/a W. C. Nabors Co., 196 F.2d 272, 276 (5th Cir.1952), cert. denied 344 U.S. 865. Similarly, the fact thatRespondent has a bargaining relationship with the Unionfor, in essence, production employees working at otherlocations does not disprove that it did not welcome represen-tation of its office employees working at its Dallas facility.Finally, Respondent also argues that Smith's and Brooks'approval of the June status notice, providing a 47 increasefor Rio, contradicts any argument that Respondent hadintended to retaliate against Rio because of his preelectionactivities, since that notice had been prepared and approvedby them after the election. Yet, the allegations here rest onthe underlying premise that Respondent-not simply Smithand Brooks-harbored animus against Rio because of hisactivities. That these two supervisors had been willing toapprove Rio for an increase despite his prior union activitiesdoes not negate a finding that their superiors had not beensimilarly indifferent to Rio's role in that campaign nor, asMacKenzie's questioning tends to indicate, unconcernedabout the possibility that Rio's attitude regarding represen-tation of the office employees might lead him to again seekto obtain representation for them. Therefore, I find that bydenying Rio a wage increase and a transfer, and byterminating him on September 15, Respondent violatedSection 8(a)(3) and (1) of the Act.The complaint also alleges two independent violations ofSection 8(a)(l) of the Act. One of them alleges that onAugust 24 Bryan informed an employee that he had lost anyopportunity for advancement because he had engaged inprotected, concerted activities. There is no evidence tosupport that allegation and, accordingly, I shall recommendthat it be dismissed. The second is that MacKenzie interro-gated an employee about his union activities and desires.This pertains to the questions asked by MacKenzie duringhis July meeting with Rio. During that meeting, MacKenzieasked if Rio did not feel that he had been "used" by theUnion as no more than "an instrument to" secure represen-tative status for the office workers. By this question,MacKenzie sought to ascertain whether Rio continued to besympathetic toward the Union. Questioning regarding anemployee's union sympathy "has been held to violate theAct because of its natural tendency to instill in the minds ofemployees fear of discrimination on the basis of theinformation the employer has obtained." N.L.R.B. v. WestCoast Casket Co., Inc.., 205 F.2d 902, 904 (9th Cir. 1953).Moreover, it had been asked in the context of a conversationduring which MacKenzie had told Rio that the latter wasbeing denied a transfer because of his prior activities onbehalf of the Union. Finally, no valid purpose for askingsuch a question existed, and Rio had not been givenassurances against reprisals. Therefore, I find that by thisquestioning Respondent violated Section 8(a)(1) of the Act.See World Wide Press, Inc., 242 NLRB 264 (1979), andcases cited therein.VI. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of American Petrofina Company of Texasset forth above, occurring in connection with its operationsdescribed in Section 1, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States, and tend to lead, and have led, to labordisputes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1. American Petrofina Company of Texas is an employerwithin the meaning of Section 2(2) of the Act, engaged incommerce and in operations affecting commerce within themeaning of Section 2(6) and (7) of the Act.2. Oil, Chemical and Atomic Workers InternationalUnion, AFL-CIO, is a labor organization within themeaning of Section 2(5) of the Act.3. By interrogating an employee regarding his unionsympathies, American Petrofina Company of Texas hasviolated Section 8(a)(1) of the Act.4. By denying a wage increase and transfer to Joseph Rio,and by discharging and refusing to reinstate him, AmericanPetrofina Company of Texas has violated Section 8(a)(3) and(I) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6. There is no evidence that Assistant Retail CreditManager James Bryan informed an employee that he hadlost any opportunity for advancement because he hadengaged in protected concerted activities.THE REMEDYHaving found that American Petrofina Company of Texasengaged in certain unfair labor practices, I shall recommendthat it be ordered to cease and desist therefrom and that ittake certain affirmative action to effectuate the policies ofthe Act.American Petrofina Company of Texas will be required tooffer Joseph Rio immediate reinstatement to his formerposition of employment or, if that position no longer exists,to a substantially equivalent position, without prejudice tohis seniority or other rights and privileges, dismissing, ifnecessary, anyone who may have been assigned or hired toperform the work that Rio had been performing prior to his193 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtermination on September 15, 1978. Additionally, AmericanPetrofina Company of Texas will be required to grant the$47-per-month raise to Rio that he otherwise would havereceived at the beginning of the third calendar quarter of1978 and to transfer him to another department should he sodesire at the time that he is reinstated. American PetrofinaCompany of Texas will also be required to make Rio wholefor any loss of earnings he may have suffered by reason ofthe unlawful denial of a wage increase to him and by reasonof his unlawful termination, with backpay to be computedon a quarterly basis, making deductions for interim earnings,and with interest to be paid on the amounts owing and to becomputed in the manner prescribed in F. W. WoolworthCompany, 90 NLRB 289 (1950) and Florida Steel Corpora-tion, 231 NLRB 651 (1977); see generally, Isis Plumbing &Heating Co., 138 NLRB 716 (1962), enforcement denied ondifferent grounds, 322 F.2d 913 (9th Cir. 1963).2Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER22The Respondent, American Petrofina Company of Texas,Dallas, Texas, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Interrogating employees regarding their union sympa-thies.(b) Denying wage increases to, refusing to transfer,discharging, or otherwise discriminating against employeeswith regard to hire or tenure of employment or any term orcondition of employment for engaging in activities on behalfof a labor organization or for engaging in activity protectedby Section 7 of the Act.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of the rights guaran-teed them under Section 7 of the Act." The General Counsel's request for a remedial interest rate of 9 percent onthe backpay is denied. See Southern California Edison Company. 243 NLRB372, fn. 1(1979)." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become its2. Take the following affirmative action which is deemednecessary to effectuate the policies of the Act:(a) Offer Joseph Rio immediate and full reinstatement tohis former position of employment, dismissing, if necessary,anyone who may have been hired or assigned to perform thework that he had been performing prior to September 15,1978, or, if his former position no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges; grant him the $47-per-month wage increase that was denied him at thebeginning of the third calendar quarter of 1978; afford himthe opportunity to transfer to another department for whichhe is qualified should he so desire; and make him whole forany loss of pay he may have suffered as a result of thediscrimination, in the manner set forth above in the sectionentitled "The Remedy."(b) Preserve and make available to the Board or its agentsall payroll and other records necessary to compute thebackpay and reinstatement rights set forth in the section ofthis Decision entitled "The Remedy."(c) Post at its Dallas, Texas, facility copies of the attachednotice marked "Appendix."' Copies of said notice, on formsprovided by the Regional Director for Region 16, after beingduly signed by its authorized representative, shall be postedby American Petrofina Company of Texas immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable steps shall be taken by American PetrofinaCompany of Texas to insure that said notices are not altered,defaced, or covered by any other material.(d) Notify the Regional Director for Region 16, in writing,within 20 days from the date of this Order, what steps havebeen taken to comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges that James Bryan informed an employeethat he had lost any opportunity for advancement because ofhis engaging in protected, concerted activities.findings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes." In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."194